Jones, P. J.
This was an action to contest the will of Francis Connor. An issue was made up and .tried by a jury as required by Section 12082, General Code, resulting in a verdict sustaining the will, on which judgment was entered.
Among other considerations it is urged that the unusual age of the testator, who died at the age of almost, if not quite, one hundred years, and the fact that he was unable to sign his name, but executed his will by his mark (x), are elements *73tending strongly to establish 'his incapacity. We are aware of no rule of law that fixes any age beyond which a man loses testamentary capacity or which prevents an illiterate from executing a will.
A careful consideration of the record fails to show that the jury were not justified in finding testamentary capacity in the testator and that he was under no restraint. We find no substantial error to the prejudice of plaintiff in error.

Judgment affirmed.

Gorman and Hamilton, JJ., concur.